DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on November 19, 2020.  Claims 1 and 8 have been cancelled.  Thus, claims 2-7 and 9-20 are pending.  Claims 2, 7 and 18 are independent.

Response to Arguments
Applicant's arguments filed on November 19, 2020 have been fully considered but they are not persuasive. 
In the response, Applicants argued that Goulding does not teach that the path is planned based on the a priori ground height map data, much less that the panned path is determined based upon a defined constraint associated with the associated terrain the (i.e., the ground height).  Applicants further argued that Goulding does not mention that the path is determined based on defined constraints.
Goulding discloses that successive stance trajectory for that leg is planned from the model, given any high-level foot placement data (i.e., areas or regions of ground 55 that are derived from sensed or a priori data and deemed, graded, and ranked safe to support the legged mobile robot 41), and the starting point at the time of foot fall is calculated.  Based on the end and starting points, a flight leg trajectory which connects the foot rise to foot fall is calculated, which provides a smooth trajectory over the virtual ground surface and obstacles.  In addition, any obstacle present is avoided by adding an additional clearance to the flight trajectory as prescribed 
Applicants also argued that Goulding does not mention that the path is determined based on defined constraints.
Goulding discloses that based on the end and starting points, a flight leg trajectory which connects the foot rise to foot fall is calculated, which provides a smooth trajectory over the virtual ground surface and obstacles.  In addition, any obstacle present is avoided by adding an additional clearance to the flight trajectory as prescribed by the at least one model.  It is necessary for the legged mobile robot 41 to have lateral dynamic balancing, controlling attitude on the basis of the detected inclinatory or roll angle, angular velocity, and angular acceleration of the body 42.  The mobile robot must balance so it does not roll over.  Second, the mobile robot must follow a desired trajectory.  The trajectory may come from the at least one rider or passenger 101 or path planning system.  (See paragraphs [0465], [0465] and [0486]). 
Thus, Goulding provides the constraints (i.e., stance trajectory for that leg is planned from the model, given any high-level foot placement data such as areas or regions of ground 55 that are derived from sensed or a priori data and deemed, graded, and ranked safe to support the legged mobile robot 41) of the robot based on the foot rise to foot fall.  The control system identifies the foot rise and foot fall areas so each foot lands property in order to perform path and trajectory planning and mission planning is performed.
Additionally, Applicants disclosed Goulding does not teach that control instructions are transmitted to the object to initiate movement of the object along the recommended traverse, because the control system is already on the all edged object (i.e., the mobile robot).  According Goulding does not anticipate “transmitting control instructions to an object, the control instructions initiating movement of the object along the recommended traverse.”
Goulding discloses using a model-based predictive control system for mobile robot balance and path planning.  The foothold areas are tracked using a temporal tracking module 32 that uses joint and body angles and rates from sensor 97, 99, and 100, mounted to frame 42, processed by a forward kinematics module 33 to determine the six-axis body position, velocity, and acceleration 34. A control signal comprising steering angle, forward velocity, and vehicle height is input via an operator input module 35 to a gait coordination module 36 and high-speed model 37.  The gait coordination module 36 coordinates the legs/feet motion based on predicted future locations of foothold areas, predicted future robot balance or stability state, and the desired or control command from the high-speed model 37.  (See paragraph [0450]).  
The method of operating a legged vehicle includes the steps of operating the legged vehicle in at least one of a fully autonomous mode requiring no input to achieve its destination once programmed, a partially-autonomous mode with remote control inputs, and a partially-autonomous mode with rider-operator control inputs, wherein for the fully autonomous mode, providing into the control system a desired destination and one or more of a desired route and a desired velocity (see paragraphs [0298] and [0299]).  Thus, the legged vehicle receives a program or input in order to provide the desired destination or route.  Therefore, program or operator input an instruction that is transmitted to the gait coordination module and high-speed model. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0231050 to Goulding.
Claims 2-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goulding.
With respect to independent claim 2, Gouding discloses determining a terrain map including at least one associated terrain type (see paragraphs [0105], [0301]-[0303]:  the forward velocity and body height parameters are adapted for the at least one gait model using sensed or a priori ground height map data.  Sensing terrain with a sensor in communication with the control system, planning a path based on control inputs and sensed terrain inputs, selecting footholds for each foot according to the walking gait model selected, the path planned, and the sensed terrain.); 
determining a recommended traverse along the terrain map based upon at least one defined constraint associated with the at least one associated terrain type (See paragraphs [0464], [0465] and [0486] based on the end and starting points, a flight leg trajectory which connects the foot rise to foot fall is calculated, which provides a smooth trajectory over the virtual ground surface and obstacles.  In addition, any obstacle present is avoided by adding an additional clearance to the flight trajectory as prescribed by the at least one model.  It is necessary for the legged mobile robot 41 to have lateral dynamic balancing, controlling attitude on the basis of the detected inclinatory or roll angle, angular velocity, and angular acceleration of the body 42.  The mobile robot must balance so it does not roll over.  Second, the mobile robot must follow a desired trajectory.  The trajectory may come from the at least one rider or passenger 101 or path planning system.); and 
transmitting control instructions to an object, the control instructions initiating movement of the object along the recommended traverse (see paragraphs [0298] and [0299] and [0450]:  
With respect to dependent claim 3, Gouding discloses wherein the terrain map comprises a 3D terrain plot corresponding to a surface and the object is a vehicle configured to move along the surface (see paragraph [0043]:  a control system in communication with the leg mechanisms and receiving sensed data to determine possible future states of the legged vehicle and to coordinate movements of the leg mechanisms and frame, and movement of the legged vehicle in three dimensions over the ground.).  
With respect to dependent claim 4, Gouding discloses wherein the surface is a planetary surface and the vehicle is a planetary rover (see paragraphs [0007], [0013] and [0090]:  a hexapod and an eight-legged walking machine were developed for lunar rover application.  Both walking 
With respect to dependent claim 5, Gouding discloses wherein the terrain map comprises a two-dimensional (2D) terrain type map identifying the at least one associated terrain type (see paragraph [0436]:  FIG. 4 shows the range of motion for each foot 45 of each leg 43 wherein there is a maximum working envelope 61 and a typical working range 62 for legged locomotion.  Both the maximum working envelope 61 and typical working range 62 are three-dimensional volumes, but are shown as two-dimensional areas for clarity.).  
With respect to dependent claim 6, Gouding discloses wherein the at least one associated terrain type comprises terrain roughness or traversability (see paragraphs [0061] and [0487]:  the movement range for each of the legs provides range-of-motion overlap in length, width and height of the working envelopes of each adjacent foot, including any foot in front of and behind each foot.  This provides a tremendous amount of flexibility in achieving temporary stability while in motion and when utilizing dynamic stability, and permits a great range of possible leg positions which are necessary when traversing difficult terrain. The operator only provides high-level control input, leaving the legged mobile robot on-board control system to operate the legs, provide stability on rough terrain, and reflex responses to external disturbances.).  

Allowable Subject Matter
Claims 7 and 9-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661